Citation Nr: 1448502	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  06-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to include coronary artery disease (CAD), myocardial infarction (MI), and atrial fibrillation.

2.  Entitlement to an initial increased rating for seizure disorder, currently rated 10 percent disabling.

3.  Entitlement to an effective date earlier than October 11, 2005, for the grant of service connection for seizure disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal of January 2006 and August 2006 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In the January 2006 rating action, the RO denied the Veteran's claims of entitlement to service connection for pectus excavatum and a seizure disorder.  In February 2006, the Veteran filed a Notice of Disagreement (NOD) in which he only addressed his claim of service connection for pectus excavatum.  A Statement of the Case (SOC) was issued in May 2006 and the Veteran submitted a substantive appeal (VA Form 9) later that month.

In a deferred rating action, dated in May 2006, the RO noted that based upon statements from the Veteran and private medical statements submitted on the Veteran's behalf, it appeared that he was raising the issue of entitlement to service connection for MI, to include as secondary to his (nonservice-connected) pectus excavatum.  The aforementioned issue was subsequently denied by the RO in an August 2006 rating action.  In September 2006, the Veteran submitted an NOD in which he expressed disagreement with the RO's decision to deny service connection for MI.  He also expressed disagreement with the RO's decision to deny service connection for a seizure disorder.  An SOC was issued in November 2006, and the Veteran submitted a timely substantive appeal in December 2006.

By a July 2009 decision, the Board denied the Veteran's claims.  The Veteran, thereafter, appealed the July 2009 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  In May 2011, the Court issued a Memorandum Decision wherein it vacated the Board's July 2009 decision and remanded the case for action consistent with its decision.  

These matters were remanded in January 2012 for further development.

In an October 2013 decision, the Board denied entitlement to service connection for heart disease, to include CAD, MI, and atrial fibrillation; and pectus excavatum.  The Board granted entitlement to service connection for a seizure disorder.  The Veteran appealed the decision to the Court.  Pursuant to a Joint Motion for Partial Remand (JMPR) and Court Order, the Board's decision was vacated with regard to the issue of entitlement to service connection for heart disease, to include CAD, MI, and atrial fibrillation.  The appeal with regard to the pectus excavatum issue was dismissed.  

In a November 2013 rating decision, the RO implemented the Board's decision granting entitlement to service connection for a seizure disorder, assigning a 10 percent disability rating, effective October 11, 2005.  In June 2014, the Veteran filed a notice of disagreement with the disability rating and effective date assigned.  These issues are addressed in the Remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Heart disease, to include CAD, MI, and atrial fibrillation

In June 2012, the Veteran underwent a VA examination.  The examiner explained that the Veteran has pectus excavatum, which is a defect and not a disease.  Specifically, the examiner explained that it is a congenital defect in which the breast bone is sunken in.  The examiner opined that there was no evidence that there was any superimposed disease or injury in connection with the pectus excavatum.  In so finding, the examiner reasoned that the Veteran recalled no injury or treatment for disease associated with his chest deformity.  The Veteran's complaints of chest pain may have been related to the pectus excavatum, but this was not related to any heart condition brought on by the deformity, but rather due to the deformity itself.  

The June 2012 examiner also explained that the "second heart sound" would indicate a murmur that would not be related to the pectus excavatum but more likely than not to either a heart valve or to a physiologic second heart sound not related to the chest wall deformity.  The examiner opined that the Veteran's CAD/MI is not due to or caused by the pectus excavatum.  The examiner opined that his pectus excavatum was not aggravated by active service.

Again, the Board notes that service connection has been denied for pectus excavatum.

The June 2012 VA examiner also opined that his CAD, MI, and atrial fibrillation are less likely than not due to service.  The examiner explained that his CAD, MI, and atrial fibrillation are not related to his complaints of chest pain or second heart sound while in service.  The examiner opined that his CAD/MI is more likely than not related to his tobacco abuse history as well as his elevated cholesterol and his hypertension.  It is not related to his pectus excavatum which is a congenital defect that may have been responsible for pain in his chest but would not lead to CAD/MI or atrial fibrillation.  It is unlikely that complaints of chest pain and second heart sounds in 1971-1973 would present as CAD/MI/atrial fibrillation in 2006, but would have presented much earlier.  In addition, the Veteran has a family history of heart disease and stroke.  

In an August 2012 VA addendum opinion, the examiner noted review of the claims folders and reiterated that the Veteran's pectus excavatum is a congenital abnormality (defect) not a disease.  The examiner stated that his pectus excavatum would not improve and there is not any superimposed disease or injury connected with it that was or could be related to his military service.  The examiner opined that this condition was not aggravated by his military service.  The examiner explained that this condition would have nothing to do with his "second heart sound" which is physiologically related to the functioning of his heart (but not related to his ischemic heart disease later in life).  His pectus excavatum could cause some chest discomfort, but with any activity, not just activity related to his active military service (not aggravated by service beyond its natural progression).  With respect to his chest pain in service as related to possible ischemic heart disease, the Veteran had a normal EKG in service treatment records, and notes by physicians that the chest pain was more likely than not related to pectus excavatum and not related to ischemic heart disease.  

Per the JMR, consideration must be given to articles submitted by the Veteran regarding heart problems, and consideration must be given to an earlier date of onset of atrial fibrillation.  

Specifically, in an article submitted by the Veteran's attorney in May 2013 entitled 'Pectus Excavatum and Heart Problems' it was explained that:

In most cases, pectus excavatum results in a heart and lung capacity just slightly below average and doesn't affect day to day living.  But the heart may not be able to pump well enough to permit strenuous activity.  

Even a serious case of pectus excavatum will not threaten life, but it can be physically disabling and a source of self-consciousness.  These signs suggest pectus excavatum and the associated possibility of heart problems:  

Shortness of breath
Los tolerance for exercise
Chest pain

The Veteran's attorney argues that symptoms such as shortness of breath, low tolerance for exercise, and chest pain, were experienced by the Veteran during service and were suggestive of heart problems.  Such article and symptoms must be considered by the examiner in formulating an opinion.

An article attached to the same May 2013 statement from 'Medline Plus' discusses an ECG and indicates that a heart problem may not always show up on an ECG and some heart problems never produce any specific ECG changes.  Such treatise material must be considered by the examiner in formulating an opinion.  

Additionally, the VA examiner stated that it is unlikely that complaints of chest pain and second heart sounds in 1971-1973 would present as CAD/MI/atrial fibrillation in 2006, but would have presented much earlier.  However, a February 18, 2005, treatment record notes that Veteran had "irregular [heart]beats on and off" for which he had been given medicine but had not taken.  Thus, this earlier entry must be considered by the examiner in formulating an opinion.

Seizure disorder

As noted above, in the November 2013 rating decision the RO assigned a 10 percent disability rating to seizure disorder, effective October 11, 2005.  In a June 2014 submission from the Veteran's attorney, disagreement was expressed with the disability rating and effective date assigned.  These issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the June 2012 VA examiner (or another physician with appropriate expertise if the VA examiner is unavailable) review the Virtual folder and this Remand and provide an opinion as to the following:

whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed heart disease, to include CAD, MI, or atrial fibrillation, began during service or is otherwise linked to any incident of or finding recorded during active duty, to include the in-service complaints of chest pain and findings of a "second heart sound"?

In formulating this opinion, the examiner must consider the treatise materials ('Pectus Excavatum and Heart Problems' and the ECG document from Medline Plus) attached to the Veteran's attorney's May 2013 statement.  

In formulating the opinion, the examiner must address whether symptoms experienced by the Veteran during service (shortness of breath, low tolerance for exercise, and chest pain) were suggestive of heart problems.  

In formulating the opinion, the examiner must address the prospect that a heart problem may not always show up on an ECG and that some heart problems never produce any specific ECG changes.

In formulating the opinion, the examiner must address a February 18, 2005, treatment record which notes that the Veteran had irregular heartbeats on and off for which he was given medicine.  

The examiner must provide reasons for these opinions. 

If the requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  Issue a statement of the case with regard to the issue of entitlement to an initial increased rating for seizure disorder and entitlement to an earlier effective date for the grant of service for seizure disorder.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

3.  If entitlement to service connection for heart disease, to include CAD, MI, and atrial fibrillation, remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



